v l , WWS
Mr. Nehemiah Jackson/ TI?CJ§ 13784?§ HE©EHVE. DN

2661 FM 2054-C0ffl€].d'~Ul'llt #006 ..MT©F@@EWNNQ“ QPPEALS

Tennessee Colony, TX 75884-5000
AHR 21?'§' .
HONORABLE ABEL ACOSTA, .Clerk

Texas Court of Criminal Appeals _ ABQHA®@SW ©G@mk

Post Office Box 12308-Capitol Statlon
Austin, Texas 78711/ (512) 463-1551
Website: www.cca.cout.state.tx.us

 

 

RE: Request Verification of complete Habeas Corpus Transcript which was transmitted
to the Tx.c.c.A. on Nov. 1212014 under wRIT No. WO5-60136-K(B) .

 

Monday, August 17th) 2015

Dear Mr. Acosta, `
During the C.C.p. Article 11_07 State Writ of Habeas Corpus proceedings

I filed in the Criminal District Court No. 4 of Dallas County, Texas in 2014,

‘ I had to add a Supplemental Writ which raised four (4) more grounds. The first
writ in Writ No. W05-60l36-K(B) raised only one ground; and, the Supplemental

` Writ raised four (4) additional grounds. `Such Supplemental Writ was timely
submitted BEFORE the Trial Court Judge (Honorable Dominique Collins, Judge)
perfected the FINDINGS OF FACTS AND CONCLUSIONS OF LAW and transmitted the-

 

Habeas Corpus Writ Transcript to the Texas Court of Criminal Appeals. Her ORDER
TO THE CLERK OF THE COURT TO TRANSMIT the habeas corpus transcripts was dated
November 12th, 2014.

 

With this being stated, please advise me, based upon your Clerk records,
if the Supplemental Writ of Habeas Corpus was in fact included in the transcript?
The Dallas, Texas District Clerk's Office has failed to respond to my inquiries
Concerning the inclusion of this Supplemental Writ which added four (4) material

grounds that needed to be reviewed.

Finally, if your Offices charge for a "Records §earch" or services, then
please appraise me of the costs so I can take measure to send the money. I am
very concerned that my four grounds raised in the Supplemental Writ were not duly-
Considered &/or forwarded to the Texas Court of Criminal Appeals (TX.C.C.A.} in
accordance to procedural laws under Chapter ll of the Texas Code of Criminal Pro-

cedures. Thank you very much for your professional time and services. Sincerely,

*¢Fbaéefniazé /§22££%¢~4»///

MR. NEHEMIAH JACKSON TDCJ# 1378498
2661 FM 2054-Tenn. colony, Tx 75384 t (cc: files)